DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-12 and 19 have been canceled. Claims 1-9, 13-18, and 20-21 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13-18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honso et al. (US 2015/0020758 A1) hereinafter Honso, Pankuch et al. (US 2,638,881) hereinafter Pankuch, Wolff et al. (US 2017/0321593 A1) hereinafter Wolff, and Lee et al. (US 2018/0149072 A1) hereinafter Lee.
Claim 1:
Honso discloses an engine apparatus comprising: an internal combustion engine; a cooling airflow control subsystem comprising: an airflow regulator comprising: [Honso: Para. 0002; Fig. 1, Items, 11, 14] an actuator operably coupled to the airflow regulator by a mechanical linkage to cause relative rotation between the first and second components when actuated so that the airflow regulator can be altered [Honso: Para. 0002; Fig. 2, Items, 12, 14] between: (1) a first state in which the first and second passageways are aligned to allow cooling airflow to reach the engine; and (2) a second state in which the first and second passageways are misaligned to prevent cooling airflow from reaching the engine; a resilient element biasing the airflow regulator toward the first state; and [Honso: Para. 0009, 0029-0031] wherein the resilient element comprises a spring acting on the pivotably movable rocker arm to bias the airflow regulator toward the first state. [Honso: Para. 0009, 0029-0031]
Honso doesn’t explicitly disclose a fixed first component comprising one or more passageways extending through the first component; and a rotatable second component comprising one or more passageways extending through the second component, the second component mounted adjacent the first component about a common rotational axis; the mechanical linkage causes relative rotation between the first and second components when actuated and preventing airflow to the engine is the result of milaligning passageways the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a 
However, Pankuch does disclose a fixed first component comprising one or more passageways extending through the first component; [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 23, 25] and a rotatable second component comprising one or more passageways extending through the second component, the second component mounted adjacent the first component about a common rotational axis; [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29] the mechanical linkage causes relative rotation between the first and second components when actuated and preventing airflow to the engine is the result of milaligning passageways [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29] the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter 
Wolff discloses an alternator configured to generate an electric current, the alternator being electrically coupled to the actuator [Paras. 0022, 0032].
Finally, Lee discloses through a thermal switch operable to sense a temperature of the engine; the thermal switch being selectively changeable between: (i) an open position in which the electric current from the alternator is allowed to flow to and actuates the actuator which changes the airflow regulator to the second state; and (ii) a closed position in which the electric current from the alternative is prevented from flowing to the actuator such that the spring maintains the first state. [Para. 0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso with the cooling airflow controlling structure of Pankuch to provide a known structure and control mechanism for managing the cooling airflow to an engine thus improving efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso and Pankuch with the invention of Wolff to provide electrical power to operate motors and actuators within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso, Pankuch, and Wolff with the 
Claim 2:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose further comprising: the first component comprising a plurality of first louvers, the one or more first passageways comprising a plurality of radially-oriented slots defined between the plurality of first louvers; and the second component comprising a plurality of second louvers, the one or more second passageways comprising a plurality of radially-oriented slots defined between the plurality of second louvers.
However, Pankuch does disclose further comprising: the first component comprising a plurality of first louvers, the one or more first passageways comprising a plurality of radially-oriented slots defined between the plurality of first louvers; and [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 23, 25] the second component comprising a plurality of second louvers, the one or more second passageways comprising a plurality of radially-oriented slots defined between the plurality of second louvers. [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29]
Claim 3:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 2.
Honso doesn’t explicitly disclose further comprising: the relative rotation between the first and second components taking place about a rotational axis; the plurality of first 
However, Pankuch does disclose further comprising: the relative rotation between the first and second components taking place about a rotational axis; [Pankuch: Col. 3, Line 74 to Col. 4, Line 6; Figs. 4-5, Items 23, 27, 28] the plurality of first louvers angularly spaced apart and extending radially outward from the rotational axis; and [Pankuch: Fig. 5, Items 23, 25] the plurality of second louvers angularly spaced apart and extending radially outward from the rotational axis. [Pankuch: Fig. 5, Items 27, 29]
Claim 4:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 2.
Honso doesn’t explicitly disclose further comprising: the first component being a first plate comprising the plurality of first louvers, the plurality of first louvers lying in a first plane; the second component being a second plate comprising the plurality of second louvers, the plurality of second louvers lying in a second plane; and wherein the plurality of first louvers remain in the first plane and the plurality of second louvers remain in the second plane in both the first and second states.
However, Pankuch does disclose further comprising: the first component being a first plate comprising the plurality of first louvers, the plurality of first louvers lying in a first plane; [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 23, 25] the second component being a second plate comprising the plurality of second louvers, the plurality of second 
Claim 7:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the relative rotation between the first and second components takes place about a rotational axis that extends parallel to a primary direction of the first amount of cooling airflow in the first-state.
However, Pankuch does disclose wherein the relative rotation between the first and second components takes place about a rotational axis that extends parallel to a primary direction of the first amount of cooling airflow in the first-state. [Pankuch: Col. 2, Lines 40-44; Figs. 1, 4-5, Items 15, 23, 27, 28]
Claim 8:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the first component is fixed relative to an engine block of the internal combustion engine and the second component is rotatable relative to the engine block of the internal combustion engine.
However, Pankuch does disclose wherein the first component is fixed relative to an engine block of the internal combustion engine and the second component is 
Claim 9:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the airflow regulator comprises an angular rotation limiter that limits the relative rotation between the first component and the second component to a predetermined angle of rotation.
However, Pankuch does disclose wherein the airflow regulator comprises an angular rotation limiter that limits the relative rotation between the first component and the second component to a predetermined angle of rotation. [Pankuch: Col. 4, Lines 12-15, Line 6; Fig. 5, Items 26, 30]
Claim 13:
Honso discloses an engine apparatus comprising: an internal combustion engine; a cooling airflow control subsystem comprising: an airflow regulator; [Honso: Para. 0002; Fig. 1, Items, 11, 14] an actuator and operably coupled to the airflow regulator by a mechanical linkage so that the airflow regulator can be altered [Honso: Para. 0002; Fig. 2, Items, 12, 14] between: (1) a first-state in which a first amount of cooling airflow is allowed to reach the internal combustion engine; and (2) a second-state in which a second amount of cooling airflow is allowed to reach the internal combustion engine, the first amount being greater than the second amount and the airflow regulator configured to be biased into the first state; a resilient element biasing the airflow regulator toward the first state; [Honso: Para. 0009, 0029-0031] wherein the resilient element comprises 
Honso doesn’t explicitly disclose a locking assembly that locks the first and second components in a selected one of the first and second states; and the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter the airflow regulator between the first and second states;
However, Pankuch does disclose a locking assembly that locks the first and second components in a selected one of the first and second states; and [Pankuch: Col. 4, Lines 24-55] the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter the airflow regulator between the first and second states [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29]. an alternator configured to generate an electric current, the alternator being electrically coupled to the actuator through a thermal switch operable to sense a temperature of the engine; the thermal switch being selectively changeable between: (i) an open position in which the electric current from the alternator is allowed to flow to and actuates the actuator which changes the airflow regulator to the second state; and (ii) a closed position in which the electric current from the alternative is prevented from flowing to the actuator such that the spring maintains the first state.

Lee discloses through a thermal switch operable to sense a temperature of the engine; the thermal switch being selectively changeable between: (i) an open position in which the electric current from the alternator is allowed to flow to and actuates the actuator which changes the airflow regulator to the second state; and (ii) a closed position in which the electric current from the alternative is prevented from flowing to the actuator such that the spring maintains the first state. [Para. 0023]
Honso, Pankuch, Wolff, and Lee teach all of the claimed features except for the actuator is supported by the engine.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).   
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).   
Since applicant has not disclosed that the actuator supported by the engine does anything more than produce predictable results (i.e. providing an attachment location), the mere rearrangement of an actuator from one component to the engine is not considered to have patentable significance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Honso 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso with the cooling airflow controlling structure of Pankuch to provide a known structure and control mechanism for managing the cooling airflow to an engine thus improving efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso and Pankuch with the invention of Wolff to provide electrical power to operate motors and actuators within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso, Pankuch, and Wolff with the invention of Lee to improve the efficiency of the engine by operating the air flow regulating device based on the engine temperature.
Claim 14:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 13.
Honso doesn’t explicitly disclose wherein the cooling airflow control subsystem is configured so that upon the locking assembly being disengaged when the airflow regulator is in the second state, the airflow regulator automatically returns to the first state.

Claim 15:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 13.
Honso doesn’t explicitly disclose wherein the locking assembly comprises one or more slots, a protuberance configured to mate with the one or more slots, and the resilient element that biases the protuberance into the one or more slots when in alignment with the one or more slots.
However, Pankuch does disclose wherein the locking assembly comprises one or more slots, a protuberance configured to mate with the one or more slots, and the resilient element that biases the protuberance into the one or more slots when in alignment with the one or more slots. [Pankuch: Fig. 5, Items 25, 26, 29, 30, 42]
Claim 16:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 13.
Honso doesn’t explicitly disclose further comprising: the airflow regulator comprising: a first radial louver plate comprising a first central hub portion, a plurality of first radial louvres extending radially outward from the first central hub portion, and a plurality of first elongated radial slots between the plurality of first radial louvres that form passageways through the first radial louvre plate; and a second radial louver plate 
However, Pankuch does disclose further comprising: the airflow regulator comprising: [Pankuch: Fig. 1, Item 20] a first radial louver plate comprising a first central hub portion, a plurality of first radial louvres extending radially outward from the first central hub portion, and a plurality of first elongated radial slots between the plurality of first radial louvres that form passageways through the first radial louvre plate; and [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 23, 25] a second radial louver plate comprising a second central hub portion, a plurality of second radial louvres extending radially outward from the second central hub portion, and a plurality of second elongated radial slots between the plurality of second radial louvres that form passageways through the second radial louvre plate [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29] wherein the first and second radial louver plates are mounted adjacent to one another and capable of relative rotational movement that achieves the first and second states. [Pankuch: Col. 4, Lines 16-55; Fig. 5, Items 31-45]
Claim 17:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 13.

However, Pankuch does disclose wherein the actuator comprising a manually-operated lever that is operated by a user to alter the airflow regulator between the first and second states. [Pankuch: Fig. 5, Item 32]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pankuch, Honso, Wolff, and Lee as applied to claim 1 above, and further in view of Elia et al. (US 10,519,847 B2) hereinafter Elia.
Claim 5:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 1.
	Honso doesn’t explicitly disclose further comprising: the internal combustion engine being an air-cooled engine having one or more cooling fins; a blower housing mounted to the engine and comprising an air inlet opening; an airflow generator mounted within the blower housing and aligned with the air inlet opening; and
	However, Elia does disclose further comprising: the internal combustion engine being an air-cooled engine having one or more cooling fins [Elia: Col. 1, Lines 6-7; Fig. 2, Item 30].
	Further, Pankuch does disclose a blower housing mounted to the engine and comprising an air inlet opening; [Pankuch: Figs. 1-3, Items 18, 19, 22] an airflow generator mounted within the blower housing and aligned with the air inlet opening; and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Honso, Pankuch, Wolff, and Lee with the disclosure of Elia to provide an efficient means of cooling the engine with the air provided via the cooling system.
Claim 6:
Honso, Pankuch, Wolff, Lee, and Elia as shown in the rejection above, disclose all the limitations of claim 5.
	Honso doesn’t explicitly disclose wherein the relative rotation between the first and second components takes place about a first rotational axis that is parallel to a second rotational axis of the airflow generator.
	However, Pankuch does disclose wherein the relative rotation between the first and second components takes place about a first rotational axis that is parallel to a second rotational axis of the airflow generator. [Pankuch: Col. 3, Line 74 to Col. 4, Line 6; Figs. 4-5, Items 15, 23, 27, 28]

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pankuch, Honso, Wolff, and Lee as applied to claim 1 above, and further in view of Sakakibara et al. (US 4,475,485) hereinafter Sakakibara.
Claim 21:
Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 1.

	However, Sakakibara does disclose wherein: the actuator is an electromagnetic actuator comprising a linearly translatable cylinder [Sakakibara: Col. 7, Lines 6-8].
	Further Honso discloses coupled to a pivotable rocker arm and operable such that extending and retracting the cylinder rotates the rocker arm; and the spring is a linear-acting coiled tension spring having a first end coupled to the pivotably movable rocker arm of the mechanical linkage, and a second end coupled to the fixed first component to bias the airflow regulator toward the first state. [Fig. 4, Items 13, 14, and 16]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Honso, Pankuch, Wolff, and Lee with the disclosure of Sakakibara to provide a means of taking the signal provided by a controller to actuate the shutters efficiently.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elia, Honso, Pankuch, Wolff, and Lee.
Claim 18:
Elia discloses an engine apparatus comprising: an internal combustion engine; a cooling airflow control subsystem comprising, [Elia: Fig. 2, Items 10, 30] in operable cooperation: a thermal switch configured to detect a temperature condition of the engine indicative of oil dilution; an airflow regulator operably coupled to the sensing element, the airflow regulator alterable between: (1) a first-state in which a first amount of cooling 
Elia doesn’t explicitly disclose a resilient element biasing the airflow regulator toward the first state; an actuator supported by the engine and operably coupled to the airflow regulator by a mechanical linkage to cause relative rotation between the first and second components when actuated so that the airflow regulator can be altered between the first and second states; and the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter the airflow regulator between the first and second states; wherein the resilient element comprises a spring acting on the pivotably movable rocker arm to bias the airflow regulator toward the first state; an alternator configured to generate an electric current, the alternator being electrically coupled to the actuator through the thermal switch operable to sense a temperature of the engine; the thermal switch being changeable between: (i) an open position in which the electric current from the alternator is allowed to flow to and actuates the actuator which changes the airflow 
However, Honso does disclose a resilient element biasing the airflow regulator toward the first state; [Honso: Para. 0009, 0029-0031] wherein the resilient element comprises a spring acting on the pivotably movable rocker arm to bias the airflow regulator toward the first state. [Honso: Para. 0009, 0029-0031]
Further, Pankuch discloses an actuator supported by the engine and operably coupled to the airflow regulator by a mechanical linkage to cause relative rotation between the first and second components when actuated so that the airflow regulator can be altered between the first and second states; and [Pankuch: Col. 4, Lines 16-55; Fig. 5, Items 31-45] the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter the airflow regulator between the first and second states [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29].
Wolff discloses an alternator configured to generate an electric current, the alternator being electrically coupled to the actuator through the thermal switch operable to sense a temperature of the engine [Paras. 0022, 0032].
Lee discloses the thermal switch being changeable between: (i) an open position in which the electric current from the alternator is allowed to flow to and actuates the actuator which changes the airflow regulator to the second state; and (ii) a closed 
Elia, Honso, Pankuch, Wolff, and Lee teach all of the claimed features except for the actuator is supported by the engine.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).   
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that the actuator supported by the engine does anything more than produce predictable results (i.e. providing an attachment location), the mere rearrangement of an actuator from one component to the engine is not considered to have patentable significance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elia, Honso, and Pankuch to include the actuator is supported by the engine to provide the predictable result of providing an attachment location for the actuator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Elia with the disclosure of Honso to provide a fail-safe function to prevent occurrence of overheating even when an actuator becomes inoperable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus of Elia, Honso and Pankuch with the invention of Wolff to provide electrical power to operate motors and actuators within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus of Elia, Honso, Pankuch, and Wolff with the invention of Lee to improve the efficiency of the engine by operating the air flow regulating device based on the engine temperature.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elia, Pankuch, Honso, Wolff, and Lee as applied to claim 18 above, and further in view of Sakakibara.
Claim 20:
Elia, Honso, Pankuch, Wolff, and Lee, as shown in the rejection above, disclose all the limitations of claim 18.
Elia doesn’t explicitly disclose wherein: the actuator is an electromagnetic actuator comprising a linearly translatable cylinder coupled to a pivotable rocker arm and operable such that extending and retracting the cylinder rotates the rocker arm; and 
However, Sakakibara does disclose wherein: the actuator is an electromagnetic actuator comprising a linearly translatable cylinder [Sakakibara: Col. 7, Lines 6-8].
Further, Honso discloses coupled to a pivotable rocker arm and operable such that extending and retracting the cylinder rotates the rocker arm; and the spring is a linear-acting coiled tension spring having a first end coupled to the pivotably movable rocker arm of the mechanical linkage, and a second end coupled to the fixed first component to bias the airflow regulator toward the first state. [Fig. 4, Items 13, 14, and 16]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Elia, Honso, Pankuch, Wolff, and Lee with the disclosure of Sakakibara to provide a means of taking the signal provided by a controller to actuate the shutters efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747